Bloodworth, J.
Questions certified by tbis court to tbe Supreme Court were answered by that court as follows: “Deposits of the public funds of the county of Eayette, in the Bank of Eayetteville, as ‘the depository and disbursing agent ’ of said funds under the act of 1915 (Acts 1915, p. 233), creating a depository and disbursing agent of the public funds of the county, were general deposits, title to which became vested in such bank upon being deposited; and neither the depository nor its officers can be indicted for embezzlement of such funds as the property of the county.”
Under the foregoing ruling the judge of the superior court erred in overruling the general demurrer to the indictment.

Judgment reversed.


Broyles, C. J., and Luke, J., concur.